DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The inventions of claim 21 and the originally elected invention are directed to plural combinations requiring a subcombination common to each combination. Inventions claimed as plural combinations are regarded as related inventions and are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design or mode of operation as evidenced by their non-overlapping scope.  For instance, the elected invention of claim 5 recites that the processor is further configured to identify a unique voltage and SOC relationship as the second voltage and SOC relationship based on at least one additional resting voltage measurement of the energy storage cell, whereas the invention of newly added claim 21 recites that the processor is further configured to determine an amount of loss of lithium inventory and loss of active material of one or both electrodes of the energy storage cell.   Furthermore, the inventions as claimed do 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 
The inventions require a different field of search (e.g. employing different search strategies and queries) due to the mutually exclusive subject matter. To employ disparate search strategies and queries, set forth above, would be a serious search burden.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,5,6,10,11,15,16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Podrazhansky et al. (US 2001/0009371) in view of Mattisson et al. (US 2014/0257724).

Regarding claims 1,11 and 20, Podrazhansky et al. teach:
An apparatus for updating an active fuel gauge of an energy storage cell, the apparatus comprising:
a memory configured to store data regarding the active fuel gauge of the energy storage cell based on a first voltage and state of charge (SOC) relationship (paragraph [0019]);
a sensor configured to measure a voltage of the energy storage cell (paragraph [0020]; a sensor is inherent to the disclosure of measuring the battery voltage);
a processor (paragraph [0019]) configured to:
obtain a first resting voltage measurement of the energy storage cell from the sensor, the first resting voltage measurement measured at a first time when the energy 
calculate a first difference in a capacity of the energy storage cell between a first pair of the first and second resting voltage measurements based on the first voltage and state of charge (SOC) relationship (paragraph [0006]),
determine whether the first difference is equal to a reference capacity difference (Fig. 3 and Fig. 4, No. 430; the difference is compared to the look up table reference value), and
based on the difference not being equal to the reference capacity difference: 
identify a second voltage and SOC relationship having capacity differences between pairs of the first and second resting voltage measurements that are equal to each other, and update the active fuel gauge based on the identified second voltage and SOC relationship (Fig. 3; paragraph [0024]; a different reference curve is selected if the difference does not match with the selected discharge curve).
Podrazhansky et al. do not explicitly teach receiving a third resting voltage measurement of the energy storage cell from the sensor, the third resting voltage measurement measured at a third time after the second time, calculate a first difference in capacity between a first pair of the first, second, and third resting voltage measurements and a second difference in capacity between a different pair of the first, second, and third resting voltage measurements based on the first voltage and state of charge (SOC) relationship, and determine whether the first and second differences are equal to each other and to a reference capacity difference.

It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use the multiple resting voltage difference tracking of Mattison et al. in the method and apparatus of Podrazhansky et al. in order to gain a more accurate estimate of battery charge capacity over time (see paragraph [0007]).

Regarding claims 5 and 15, Podrazhansky et al. and Mattisson et al. teach all the elements of claims 1 and 11, respectively, as applied above.  Podrazhansky et al. and Mattisson et al. further teach an apparatus wherein the processor configured to identify a second voltage and SOC relationship comprises the processor configured to: identify a unique voltage and SOC relationship as the second voltage and SOC relationship based on at least one additional resting voltage measurement of the energy storage cell, or select the second voltage and SOC relationship from a set of voltage and SOC relationships based on statistical analysis (see Podrazhansky  et al. at Fig. 3; paragraph [0024]; a different reference curve is selected if the difference does not match with the selected discharge curve; see also Mattisson et al. at abstract).

Regarding claims 6 and 16, Podrazhansky et al. and Mattisson et al. teach all the elements of claims 5 and 15, respectively, as applied above.  Podrazhansky et al. further teach an apparatus wherein the processor configured to select the second 

Regarding claim 10, Podrazhansky et al. and Mattisson et al. teach all the elements of claim 1, as detailed above.  Podrazhansky et al. further teach an energy storage system comprising the apparatus of Claim 1 and an energy storage cell (see Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,5,6,10,11,15,16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JCM/Examiner, Art Unit 2864  

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864